The Court has examined the cases cited by complainant’s coun. *92sel, and finds the following to be the rules laid down, as to infants setting aside, or disaffirming their acts, made during infancy: First, where an infant makes a deed, he may, at any time after his arriving at full age, dissent to that contract: and this may be done, by making a conveyance of the same property to another person, provided he do this, before the statute of limitations will give the party holding the first deed, a statutory title. But if the party, after arriving at full age, shall do any act, in affirmance of the deed or contract, then, the first deed will be a valid one : as, where a lease made under age, and after majority, the infant continues to receive the rent reserved, or does some act (after a knowledge of his rights of dis-affirmance) which will amount to a confirmation of the deed or contract, he will be bound by his act during infancy ; but such act must be done with a view to such affirmance, and not a mere equivocal act, which may or may not be construed into an affirmance of the deed or contract — the intent to affirm must be clearly with that view.
George W. Crawford, for Complainant.
A. B. Longstreet and Fdourjíoy, for Defendant.
And farther, that after an infant has done an act after he comes of age^ which amounts to a disaffirmance, as making a second deed for the same land, such person may set up such act of disaffirmance to support the second conveyance made after he comes of age.— The Court decides, that it did commit an error in charging the Jury, that Wimberly could not set aside the deed, after he had conveyed the land to another person ; and that the Court ought to have charged the Jury, that the making of the second deed after Wimberly arrived at full age, did amount to a disaffirmance of the deed made to ¡l, P. Jones, the defendant; and therefore, had a right to a decree setting said deed aside. A new trial is therefore ordered, before another special Jury. Authorities cited, 14th Johnson’s R. 124. 11 Johns, R. 539. 3 Barrow 1804.
JOHN SHLY, Judge

Superior Courts, Middle District, Georgia,